784 N.W.2d 55 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Lee HOAG, Defendant-Appellant.
Docket No. 140179. COA No. 294007.
Supreme Court of Michigan.
July 16, 2010.

Order
By order of April 7, 2010, the prosecuting attorney was directed to answer the application for leave to appeal the October 28, 2009 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Emmet Circuit Court in Docket No. 08-002989-FH only, and we REMAND that case to the trial court for resentencing. The defendant's sentencing guidelines range provided that he be sentenced to an intermediate sanction pursuant to MCL 769.34(4)(a) in Docket No. 08-002989-FH. On remand, the trial court shall sentence the defendant to an intermediate sanction, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.